Title: From Benjamin Franklin to John Adams, 7 November 1781
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy. Novr. 7. 1781.
I have been honoured with the following Letters from your Excellency during the last month, viz. of the 4th. 10th. 18th. 22d. 25th. 26th. & 27th. which I should have answered sooner, but that I waited for a safe Opportunity, having reason to believe that all your Letters to me by the post are opened, and apprehending the same of mine to you. I send herewith the Covers and Seals of those Letters that you may judge whether the Impression of your Seal is not as I suppose it to be a Counterfeit. I shall now answer your Letters in the Order of their Dates.
Octr. 4th. I am pleased to find that you are the same Opinion with me as to the proper Charges in our Accounts.
Oct 10. I have now received the Resolutions of Congress for exchanging Gen. Burgoyne against Mr. Laurens, and have sent it to England, tho’ without much Hopes of Success; as I believe the Ministers there had rather at present have the General’s Absence than his Company. They would keep Mr. Laurens to hang him at the Peace, if the war should end in their Favour; and they would have no Objection to Americans Recalling & hanging Burgoyne.
I wonder at your being so long without hearing from Mr. Dana, and I am afraid some Misfortune has happened to him.
I have communicated here your Observations relating to Masts, and make no doubt you have recommended to Congress the taking effectual Measures on their part to prevent that Michievous Commerce. If the English could be remov’d from Penobscot, another of their means of Supply would be cut off.

I have already acquainted you that I will help you to pay your Acceptances, as far as you have sent me an Account of them. I have even ordered a considerable Remittance into the hands of Fizeau and Grand, to facilitate those Payments. But I must repeat my Request to you not to accept any Bills with an Expectation of my Paying them, that are drawn after the End of March last; and I farther beg you would accept no more of the old ones drawn on Mr. Laurens, without first acquainting me with the Number or Value, and knowing from me whether I can provide for the Payment. If the Loan so long expected from Holland does at length take place, as I am now told it is likely to do, my Embarras occasioned by all these Demands will I hope be remov’d by it. If not I must scuffle & shift as I can. God help us all.
Octr. 18. I know nothing of Beer but from Mr. Coffyn’s Recommendation. I am afraid he is one of those poor helpless Bodies that God throws into the World to try its Charity. I had been told that the Dutch had sent to borrow such Workmen from France. I recommended it to send the escap’d Prisoners arriving at Dunkirk rather to Amsterdam than to Paris, because I think there arrive as many American Vessels in Holland as in France, wherein they might return home; and there is not one of those Prisoners who does put us to 8 or 10 Louis Expence in his Land Journey first to Paris & then to the Sea Ports, when he might go to Holland in the Track Schuyts for perhaps 1 or 2. I am sensible that you have not as you say any Public Money in your hands; and having accepted Bills for more than is in mine, my Case in that respect does not differ from yours. These poor unfortunate Men must however be relieved; unnecessary Expence in doing it being avoided we can relieve more of them. We cannot do for them all we wish; we shall do the best we can. I think it quite right you should have Money always at command for that purpose, and am of Opinion the small Sum obtained by the Loan at Messrs. de Neufville’s will be very properly apply’d in assisting the Prisoners. I therefore give my Advice frankly to use it in that Service. And when that is expended, you should undoubtedly be supply’d with more, and will have the Credit you desire at Messrs. Fizeau & Grand’s, as long as we have any.
Octr. 22. By accepting a Mediation I apprehend no more is meant, than consenting to hear and consider what a common Friend may propose towards accommodating a Difference. A Mediator is not a Judge or Arbitrator: When Arbitrators are chosen there is commonly an Engagement to abide by their Determination. But no such Engagement is made with respect to a Mediator. Mediations are however subject to this Hazard, that the Mediator piqu’d against the party who rejects his Advice, joins with the other to compel his Acceptance of it. This perhaps was a little the case lately, in the Mediation of Spain between France & England.
I have just learnt by a Letter from Come. Gillon that Capt. Jackson has left his Ship, and is returning to France. I think with you that it will be proper he should proceed immediately to Holland to take care of the Goods there. But I own I have not so much Confidence in his prudent Conduct, as to wish the Business left entirely to his Discretion. I still feel the Mischief and Absurdity of his buying Goods under the Notion of only filling a Vacancy left in a loaded Ship, and doing this to such excess as to make two Ships more necessary to receive them. I had a Reluctance to any concern with Gillon; I was urg’d into it by Col. Laurens, on the Considerations that the 10,000£ Sterling’s worth he wanted to dispose of were such as the Army needed, were already shipt, and the Conveyance likely to be a safe one &c. I consented to pay for those Goods; and for as much more as might be wanted to fill a remaining Vacancy in the Ship, not exeeding the Value of 5,000£ more. I propos’d that these Payments should be made on your Drafts, that your Excellency might have Occasion to inspect the Conduct of the Business, and be some check upon it. I wish I had impowered you or requested your Care more explicitly: I do not think the least Blame lies on you. Capt Jackson too might be ignorant of the Bulk of the Goods till they were assembled: But methinks Messrs. Neufville might have known it, and would have advis’d against so enormous a Purchase, if augmenting the Commissions, & the Project of Freighting their own Ships had not blinded their Eyes. You will judge that it must be a monstrous Surprize to me, to have an Account brought against me of 50,000£ instead of 5,000. I agreed however to accept the Bills, on Mr. Jackson’s Representation that the Goods were bought & shipt, that the relanding and returning or selling them would make a Talk and discredit us; that they were such only as were absolutely necessary, &ca. and I accepted his Drafts instead of yours, as he said the Ship only waited his Return to sail, and the obtaining your Signature would occasion a Delay of 8 or 10 Days. Thus I was drawn in at the broad End of the Horn, & must squeeze out at the narrow End as well as I can. I find myself confoundedly pinch’d, but I deserve it in some degree for my Facility and Credulity. At present I am not sure of Money either to buy the Ships or pay their Freight as proposed in yours of the 27th. and therefore cannot engage to do either. When Capt Jackson shall arrive in Holland, your Excellency will be so good as to advise him, and I hope he will take your Advice. I should apprehend it is now too late to go North about: and to send two slow-sailing Dutch Ships down the Channel, to run the Gantlet thro’ all the Frigates and Privateers, seems to me nearly the same thing as to consign them directly to some Port in England or Jersey. It was not to give you Trouble, or to avoid it myself, that I refer’d Messrs. Neufville to you for Advice, but really because I thought you understood such Business better than myself, were on the Spot, and equally concern’d for the Advantage of our Constituents. To me it seemed, that the Vessels having contracted to go with their Cargos to America, ought not to have staid behind on pretence of a Right to more Freight because the Convoying Ship had sail’d without them. They might have protested, and have gone without Convoy. If they had a Right to more Freight I suppose they would have recovered it; and if taken, have a Claim to some Indemnification. I did not understand the Compelling a new Agreement by stopping our Goods. I thought it ungenerous in Messrs. de Neufville as well as unjust. The Regularity or Irregularity of their Proceedings being at least as I imagin’d Points of Maritime Law or Custom I had that additional Reason for Deference to your Judgement.
22 Octr. I accepted your Draft of the 22 for 2000 Crowns in Favour of Fizeau & Grand, and it will be duly paid.
25th. The Letter from Dr. Waterhouse, of which you were so kind as to send me a Copy, is coolly & sensibly written, and has an Effect in lessening the Force of what is written against Gillon by Messrs. Jackson & Searle. On the whole, I hardly know as yet what to think of the Matter. If Gillon really produc’d to Jackson the 10,000£ worth of Goods, why did he keep back from him the Bills of Exchange that were to pay for them, & with which Gillon might have paid his Debts; And if he could not produce them, why did Jackson keep the Bills, carry them to Sea, and not return them to me? When we see him perhaps he may explain this. At present I am in the dark. He promised me a fuller Letter by the first Post, but I have not receiv’d it. Com. Gillon writes me, that Jackson & Searle are parted; that the former (with your Son & some other of the Passengers) is gone to France in an American Privateer, and the latter in the Ariel. I hope soon to hear of their safe Arrival, particularly on the Child’s and your Account: Young Cooper is gone to Geneva. Perhaps you may think of sending your Son there for the Winter; in which case if I can be of any Use to you, command me.
Octr 26. The Reason of my thinking we could not depend on receiving any more Money here applicable to the Support of Congress Ministers, is given in the same Letter of Augt. 6. to which yours of Octr 26th. is an Answer; viz. “That what Aids are hereafter granted will probably be transmitted by the Government directly to America.” Should that be the Case, and no Money be put into my Hands to be at my Disposal, what must I do with regard to the Salaries of Ministers? I cannot go to Versailles with a sneaking Petition requesting Money for my Subsistence, for the Subsistence of Mr. Adams, of Mr. Jay, & of Mr. Dana. I believe none of the Gentlemen would like my taking such a Step, and I think the Congress would be asham’d of it. It was therefore I thought it right to give the earliest Notice of what I apprehended might happen, that we might all join in representing it to Congress, in order to obtain the necessary Remittances. You may depend that as long as I have in my Hands disposable Money belonging to Congress I shall never refuse to obey their Orders in paying your Salary; and when I have no such Money I hope you will consider my not paying as the Effect of an Impossibility, and not as you express it a Refusal. The Congress should certainly either supply their foreign Ministers, or find such as can and will serve them gratis, or not send any at all. I hope you have written on this Subject; and tho’ I do not yet clearly see how our Money Affairs will wind up, I shall accept your Draft for another Quarter whenever you please to make it.
Octr 27th. I daily expect the Return of Major Jackson, and think, as I have said above, the Season over for sending those Goods before Winter, therefore if I understood such Affairs, I should defer a little the giving any Orders about the Ships freighted, or the Goods he has put on board them. I did as you observe stop the money Col. Laurens was sending over in Gillon’s Ship, because I saw I should want it to support the Credit of Congress, in Paying their Bills. I think you might have done the same to pay your Acceptances if I had not engag’d for them: And I believe you have an equal Right with me to take care of the Congress Property vested in those Goods, as their Minister; and being on the Spot can better judge from Circumstances of the Steps proper to be taken. I therefore request you would yourself give such Orders as you shall find necessary, and think most for the public Interest, remembring that I cannot undertake either to buy the Ships or pay the Freight. Perhaps it may be best to sell the whole, and purchase with the Money the same kind of Goods in France, which cannot but be more agreable to Government here; and probably they would arrive as soon.
I hope the coming Winter will thoroughly establish your Health. With great Esteem & Respect I have the Honour to be, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Exy. J. Adams Esqr.
